Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to 62/688,127 filed on June 21, 2018 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on August 30, 2019 and July 24, 2020 have been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, the limitation "the supplemental light source" recited in line 1 renders the claim indefinite and unclear to the relationship between “a light source” at line 5 in claim 1 to whether they are the same of different. Clarification is requested. NOTE: for purpose of examination, it is presumed it is the same light source.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willett (WO 2016/131109) (cited by applicant) in view of Fields et al. (US Pub. 2016/0120362) (new cited).
Regarding claim 1, Willett discloses (Fig. 1) a system to monitor foodstuff cooking comprising: a support (2) configured to hold a bread product (Fig. 1 and 3; 
Regarding claim 2, Fields et al. discloses the processor (control means) operates the IR source (20 and 24) to terminate operation directing IR energy when determined toasting level is reached (Par. 18-19).
Regarding claim 3, Khosla et al. discloses analysis by the processor (17) comprises calculating difference image using a current acquired image of the images from the camera (16) and evaluating the difference image upon the predetermined toasting level (Page 2, Lines 19-20; Page 4, Lines 18-21 and 30-32; Page 6, Lines 9-16 and 26-29; Page 8, Lines 14-29; Page 9, Lines 8-19).
Regarding claims 4-8, Willett discloses the processor (17) isolates pixels associated with the bread product in each of the images received from the camera (16), and evaluates the isolated pixels of the difference image based upon the predetermined toasting level (Page 8, Lines 14-23; Page 9, Lines 11-25; Page 12, Lines 1-25; Page 13, Lines 7-28; Page 15, Lines 20-26).
Regarding claim 9, Willett discloses the processor (17) applies edge detection to the captured images from the camera (16) to isolate pixels in each of the images associated with the bread product (Fig. 3; Page 5, Lines 17-18).
Regarding claims 10-11, Willett discloses the processor (17) receives an input indicative of the predetermined toasting level (Page 9, Lines 20-25; Page 12, Lines 26-30).
Regarding claim 19, Fields et al. discloses the support (36) is a tray configured to hold the bread product (38) relative to the IR source (20 and 24) and the processor (control means) operates the tray to release the bread product when the predetermined toasting level is reached (Par. 18-19, 34 and 41-42).
Regarding claim 20, Willett discloses the support (2) is a conveyor operable to receive the bread product and move the bread product into a position relative to the heating source (3 and 4), the processor (17) operates the conveyor to move the bread product away from the heating source when the predetermined toasting level is reached (Page 2, Line 4 to Page 4, Line 4; Page 6, Lines 4-8).  Fields et al. discloses the heating source is the infrared (IR) source (20 and 24).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willett (WO 2016/131109) (cited by applicant) in view of Fields et al. (US Pub. 2016/0120362) and further view of Bauer et al. (US Pub. 2019/0167040) (new cited).
Regarding claim 12, Willett/Fields disclose substantially all features of the claimed invention as set forth above except the processor is communicatively connected to a kitchen management system which receives a customer order, identifies a toasted bread product for the received customer order and electronically communicates the bread product type and the doneness of the toasted bread product for the received customer order to the processor.  Bauer et al. discloses the processor (24) is communicatively connected to a kitchen management system (20) which receives a customer order, identifies a toasted bread product for the received customer order and electronically communicates the bread product type and the doneness of the toasted bread product for the received customer order to the processor (Par. 24-5 and 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Willet/Fields, the processor is communicatively connected to a kitchen management system which receives a customer order, identifies a toasted bread product for the received customer order and electronically communicates the bread product type and the doneness of the toasted bread product for the received customer order to the processor, as taught by Bauer et al., for the purpose of providing the kitchen management system for customer to order the food product.
Claims 13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willett (WO 2016/131109) (cited by applicant) in view of Fields et al. (US Pub. 2016/0120362) and further view of Bhogal et al. (US Pub. 2016/0327281) (cited by applicant).
Regarding claims 13-14, Willett/Fields disclose substantially all features of the claimed invention as set forth above including from Willett, the light source (18) except the light source is a white light source and the light source provides light energy limited to wavelengths between 380 nm and 570 nm.  Bhogal et al. discloses the light source is a white light source and the light source with any other suitable wavelength (Par. 71).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Willet/Fields, the light source is a white light source and the light source provides light energy limited to wavelengths between 380 nm and 570 nm, as taught by Bhogal et al., for the purpose of suitable to the user application to illuminate the cavity.
Regarding claim 17, Bhogal et al. discloses the camera (700) comprises a wide-angle lens (Par. 59 and 61-62).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willett (WO 2016/131109) (cited by applicant) in view of Fields et al. (US Pub. 2016/0120362) and further view of Khosla et al. (US Pub. 2014/0322408) (cited by applicant).
Regarding claim 15, Willett/Fields disclose substantially all features of the claimed invention as set forth above except the images of the bread are grayscale.  Khosla et al. discloses the images of the bread are grayscale (Par. 46 and 49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Willet/Fields, the images of the bread are grayscale, as .
Allowable Subject Matter
Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant is respectfully requested to provide a location within the disclosure to support any amendments. See MPEP § 714.02 and § 2163.06 ("Applicant should specifically point out the support for any amendments made to the claims.").

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/23/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761